UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 AMENDMENT NO. 1 TO SCHEDULE 13G ON SCHEDULE 13D INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) Foldera, Inc. (Name of Issuer) Common Stock, par value $0.001 per share (Title of Class of Securities) 344229109 (CUSIP Number) Antti Uusiheimala Vision Opportunity Master Fund, Ltd. 20 W. 55th Street, 5th floor New York, NY 10019 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) July 27, 2007 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box [X] SCHEDULE 13D CUSIP No. 344229109 1.Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Vision Opportunity Master Fund, Ltd. 2.Check the Appropriate Box if a Member of a Group (See Instructions) (a)[] (b)[] 3.SEC Use Only 4.Source of Funds (See Instructions)WC 5.Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) [] 6.Citizenship or Place of OrganizationCaymen Islands Number of7.Sole Voting Power0 Shares Bene- ficially Owned8.
